Citation Nr: 0412378	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran died in October 2001.

2.  The cause of death shown on the official certificate of 
death was cardiorespiratory failure due to or as a 
consequence of congestive heart failure.

3.  During his lifetime, the veteran established service 
connection for amputation of the left leg below the knee as 
40 percent disabling; gunshot wound scars as 10 percent 
disabling; varicose veins of the right leg as 10 percent 
disabling; osteoarthritis of the left shoulder as 10 percent 
disabling; and degenerative joint disease of the right knee 
as 10 percent disabling.

4.  The evidence is in approximate equipoise as to the 
question of whether the veteran's amputation of the left leg 
below the knee contributed substantially or materially to 
cause of death.




CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
veteran's death was the proximate result of his military 
service. 38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in October 2001.  The immediate cause of 
death, as noted on his death certificate, was 
cardiorespiratory failure due to or as a consequence of 
congestive heart failure.  At the time of his death, service 
connection was in effect for amputation of the left leg below 
the knee as 40 percent disabling; gunshot wound scars as 10 
percent disabling; varicose veins of the right leg as 10 
percent disabling; osteoarthritis of the left shoulder as 10 
percent disabling; and degenerative joint disease of the 
right knee as 10 percent disabling.

The appellant has contended that her husband's death resulted 
from his amputation of the left leg below the knee, which 
contributed to his heart failure.

Service medical records show that the veteran received a 
gunshot wound in the left leg and left shoulder in July 1944.  
The wound in the left leg necessitated amputation of the left 
leg 6 inches below the knee.  

A hospital report from Regional West Medical Center dated 
September to October 2001 indicates that the veteran was 
admitted for respiratory failure.  It was noted that the 
veteran had a previous history of coronary artery disease, 
congestive heart failure, chronic obstructive pulmonary 
disease, history of arrhythmias, and benign prostatic 
hypertrophy who apparently developed acute onset of shortness 
of breath and was taken to the Oshkosh Hospital where he was 
evaluated and subsequently decompensated and was intubated.  
He was felt to be in pulmonary edema and was started on 
Lasix.  He had initially a good response of his requirement 
of intubation and mechanical ventilation.  He was transferred 
to Regional West via Air Link.  An electrocardiogram showed 
no acute changes.  Initial troponin and CPK were 
unremarkable.  The veteran's vital signs had been stable and 
he had been somnolent since the event and was paralyzed for a 
short period of time.  The veteran was later started on 
physical therapy and treatment for his gastric disease.  It 
was noted that an attempt to give him  Prinvil was made, but 
that went very poorly as his blood pressure dropped.  He was 
found to have some gastric disease, but no colonic disease.  
His respiratory status was up and down and his performance 
status was very poor.  Arrangements were made to transfer him 
to the Bridgeport Nursing Facility.

A statement from J.P., M.D., the veteran's treating 
physician, dated November 2001 indicated that he decided that 
the veteran's cause of death was heart failure and lung 
disease.  The physician stated that the veteran started 
smoking cigarettes while he was on active duty and the 
anxiety and stress caused by his left leg below the knee 
amputation worsened the smoking.  This exacerbated his lung 
and heart disease.  He indicated that the veteran's smoking 
worsened by the amputation more than likely contributed to 
the cause of his death.

An opinion by a VA physician concerning the veteran's cause 
of death was rendered in June 2002.  The physician indicated 
that the cause of death was listed as heart failure and long-
standing lung disease resulting in respiratory failure.  The 
physician indicated that it was noted on several different 
documents that the veteran had a long history of smoking.  
The physician indicated that the veteran's amputation was a 
traumatic one, not one due to cardiovascular disease.  It was 
noted that the veteran's degenerative joint disease on the 
right was concluded to be secondary to the increased demand 
placed on this limb due to the absence of his other limb.  
The physician stated that smoking was a separate problem, and 
the resultant cardiac and respiratory disease could not be 
related in any medical/physiological sense to his traumatic 
amputation.  It was therefore the physician's opinion that 
his smoking and not his status as an amputee was the ultimate 
cause of death.

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The appellant filed for cause of death in November 2001.  In 
December 2001, the RO sent the appellant a letter providing 
the notices required under the VCAA.  In the December 2001 
letter, the RO explained the information and evidence needed 
to substantiate the appellant's claim for cause of the 
veteran's death with specific references to what the evidence 
must show to establish this claim.  The appellant was also 
advised that she needed to provide the certificate of death, 
or other evidence showing cause of death, evidence showing 
that an injury, disease or other event in service, and a 
relationship between the cause of death and the injury, 
disease, or event in service.  The letter explained what 
portion of the evidence and information would be obtained by 
VA, noting, for example, that VA would attempt to obtain such 
things as medical records, employment records, and records of 
other Federal agencies.  Finally, the appellant was asked to 
tell VA about any information or evidence she wanted VA to 
try to get for her.  Thus, the letter of December 2001, as 
well as several other documents sent to the appellant during 
the course of the development of the claim, provided notices 
as required under the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. 1110; 38 C.F.R. 3.303.  Also, entitlement to 
service connection for the cause of a veteran's death is 
warranted when a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  See 38 U.S.C.A. 1310(b); 38 C.F.R. 3.312.  
A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. 3.312(c).

Analysis

Service medical records indicate that the veteran received a 
gunshot wound in the left leg and left shoulder in July 1944.  
The wound in the left leg necessitated amputation of the left 
leg 6 inches below the knee.  Medical records from Regional 
West Medical Center dated September to October 2001 indicate 
that the veteran had longstanding coronary artery disease, 
congestive heart failure, chronic obstructive pulmonary 
disease, and history of arrhythmias, and benign prostatic 
hypertrophy.

Thus, the essential question in this case is whether the 
veteran's amputation contributed to his artery disease.  The 
record includes both a positive and negative medical report 
with regard to that question.  The veteran's treating 
physician has stated that the veteran's service connected 
left leg below the knee amputation more likely than not 
contributed to the cause of his death.  However, a VA 
physician who reviewed the file opined that the veteran's 
smoking and not his status as an amputee was the ultimate 
cause of death.  Neither opinion includes extensive analysis 
of the record or a detailed statement of the medical 
reasoning underlying the opinion.  By focusing on the 
question of whether the veteran's amputation was traumatic, 
the VA opinion fails to address important aspects of the 
question, such as whether the effects of the amputation 
interfered with circulation or otherwise contributed to the 
artery disease.  On the other hand, the private physician's 
report is based, at least in part, on a line of indirect 
causation.   As neither opinion is compelling with regard to 
the question of whether the amputation contributed to the 
veteran's artery disease, the supporting and opposing medical 
evidence is in approximate equipoise. 

When the evidence is in relative equipoise as to the merits 
of an issue, then the benefit of the doubt in resolving the 
issue is to be given to the appellant.  See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, it is concluded that the veteran's service 
connected left leg below the knee amputation substantially 
and materially contributed to the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
___________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



